IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44953

STATE OF IDAHO,                                  )   2017 Unpublished Opinion No. 679
                                                 )
        Plaintiff-Respondent,                    )   Filed: December 20, 2017
                                                 )
v.                                               )   Karel A. Lehrman, Clerk
                                                 )
HEATH THOMAS CLYNE,                              )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
        Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                 )

        Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
        County. Hon. Richard D. Greenwood, District Judge.

        Judgment of conviction and unified sentence of ten years, with a minimum period of
        confinement of one and one-half years, for operating a motor vehicle while under the
        influence of alcohol, affirmed.

        Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
        Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
        General, Boise, for respondent.
                  ________________________________________________

                         Before GUTIERREZ, Judge; HUSKEY, Judge;
                                   and LORELLO, Judge
                    ________________________________________________

PER CURIAM
        Heath Thomas Clyne pleaded guilty to operating a motor vehicle while under the
influence of alcohol (one felony conviction within fifteen years), Idaho Code §§ 18-8004, 18-
8005(9). The district court imposed a unified sentence of ten years, with one and one-half years
determinate.   Clyne appeals, contending that the district court abused its discretion by not
retaining jurisdiction.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State

                                                 1
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). That discretion includes the trial court’s
decision regarding whether a defendant should be placed on probation and whether to retain
jurisdiction. I.C. § 19-2601(3); State v. Reber, 138 Idaho 275, 278, 61 P.3d 632, 635 (Ct. App.
2002). State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 596-97 (Ct. App.1990). Applying these
standards, and having reviewed the record in this case, we cannot say that the district court
abused its discretion.
       Therefore, Clyne’s judgment of conviction and sentence are affirmed.




                                              2